William B. Brown, J.,
concurring and dissenting. I disagree with the majority’s application of R. C. 4923.05(F). The language of the statute is clear and unambiguous. An application for a permit by a private carrier “shall provide that the full compensation for the services rendered or proposed to be rendered under such contract shall be paid to such contract carrier by motor vehicle by the other contracting party.” Appellee’s argument that the proposed “agency collection clause” is a subterfuge to evade the plain meaning of the statute is well taken. The commission rightfully found this contract to be a violation of R. C. 4923.05(F).
Celebrezze, C. J., concurs in the foregoing concurring and dissenting opinion.